Order entered February 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00914-CR

                                CODY JOHN HOLT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 062011

                                            ORDER
       The Court REINSTATES the appeal.

       On January 16, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent; (3) counsel’s explanation for the delay in filing

appellant’s brief is her workload, the size of the record, and personal issues; and (4) counsel

indicated she would tender appellant’s brief to the Court by February 9, 2015.

       We GRANT appellant’s February 9, 2015 second motion to extend time to file his brief

and motion to accept a brief in excess of the word limit. We ORDER the appellant’s brief

received on February 9, 2015 filed of the date of this order.
       On January 8, 2015, we received a supplemental clerk’s record with a letter from counsel

to court reporter Cindy Bardwell requesting preparation of a supplemental reporter’s record from

a hearing conducted in the trial court’s chambers on April 1, 2014. The Court has not received a

supplemental reporter’s record from an April 1, 2014 proceeding, nor has Ms. Bardwell

communicated with the Court regarding the status of that record.

       Accordingly, we ORDER Cindy Bardwell, official court reporter of the 59th Judicial

District Court, to file, within TWENTY-ONE DAYS of the date of this order, either the

reporter’s record from the April 1, 2014 proceedings or written verification that the proceedings

in the trial court’s chambers on April 1, 2014 were not recorded.

        On January 14, 2015, appellant filed a motion to abate the appeal to allow the trial court

to enter written findings of fact and conclusions of law with regards to the motion to suppress

appellant’s statement. It does not appear the issue of written findings of fact and conclusions of

law was presented to the trial court while the appeal was abated.

       Accordingly, we ORDER the trial court to prepare and file with this Court, within

TWENTY-ONE DAYS of the date of this order, written findings of fact and conclusions of law

regarding its ruling on appellant’s motion to suppress his statement. See TEX. CODE CRIM. P.

ANN. art. 38.22, § 6 (West Supp. 2014).

               This appeal is ABATED to allow the trial court to comply with the above order

regarding the written findings of fact and conclusions of law on the motion to suppress. The

appeal shall be reinstated twenty-one days from the date of this order or when the findings of fact

and conclusions of law are received, whichever is earlier.

                                                     /s/     LANA MYERS
                                                             JUSTICE